                                                                           April 1, 2021

VIA ECF

Hon. Nicholas G. Garaufis
U.S. District Court - E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

          Re:                  Thorne, et al. v. Square, Inc. et al.
          Index:               1:20-cv-05119-NGG-RML

Your Honor:

       My firm is co-counsel to Plaintiffs in the above-referenced proposed class action, brought
pursuant to the Electronic Funds Transfer Act, 15 U.S.C. § 1693, et seq and state laws. I write
on consent of all parties to request a brief adjournment of the premotion conference currently
scheduled for this coming Monday, April 5, 2021. The reason for the request is that the attorney
who was scheduled to argue on behalf of Plaintiffs has unfortunately taken ill (with Covid).

          This is a first request for adjournment. All parties consent. The parties are all available
on:

      •   April 19 (anytime prior to 3 PM, EST),
      •   April 20 (anytime after 12 PM, EST)
      •   April 23 (anytime)


          I thank the Court for its consideration of this request.

                                                                           Respectfully,
                                                                           /s/Daniel A. Schlanger
                                                                           Daniel A. Schlanger

cc: all counsel of record




 New York:                                                 New Jersey:                                    T. 212.500.6114
 80 Broad Street, Suite 1301                               333 Fairview Avenue                            F. 646.612.7996
 New York, NY 10004                                        Westwood, NJ 07675                             E. dschlanger@consumerprotection.net

                                    Please use our New Jersey address for all hard copy correspondence.
